     Case 19-33545-sgj11 Doc 65 Filed 01/15/20                      Entered 01/15/20 16:47:34   Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed January 14, 2020
______________________________________________________________________



                                    IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE NORTHERN DISTRICT OF TEXAS
                                                DALLAS DIVISION

     IN RE:                                                     §
                                                                §
     HOACTZIN PARTNERS, L.P.                                    §
                                                                §   CASE NO. 19-33545-sgj-11
                                                                §   (Chapter 11)
     DEBTOR                                                     §

           ORDER APPROVING EMPLOYMENT OF QUILLING, SELANDER, LOWNDS
             WINSLETT & MOSER, P.C. AS GENERAL COUNSEL TO THE DEBTOR

               On this date, came on for consideration the Application to Employ Quilling, Selander,

     Lownds, Winslett & Moser, P.C. (“QSLWM”), as General Counsel to the Debtor (the

     “Application”) in the above-referenced case. The Court, having considered the Application and

     noting that proper notice of the Application was given to proper parties, finds as follows:

               1.         On October 26, 2019 (the “Petition Date”), Debtor, Hoactzin Partners, L.P. filed a

     voluntary petition for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §

     101 et seq. (the “Bankruptcy Code”), commencing its above-styled bankruptcy case.

               2.         The Debtor remains in possession of its assets and is continuing to operate and

     manage its business as a debtor in possession.


     ORDER APPROVING EMPLOYMENT                                                                      PAGE 1
     C:\USERS\NCHANCELLOR\DESKTOP\FILING\EMPLOY QSLWM ORD.DOC
Case 19-33545-sgj11 Doc 65 Filed 01/15/20                      Entered 01/15/20 16:47:34   Page 2 of 3



          3.         The Debtor filed the Application seeking this Court’s approval to employ

QSLWM as its general bankruptcy counsel in this case.

          4.         QSLWM meets the criteria for employment of counsel and has complied with the

requirements of section 327 of the Bankruptcy Code and Bankruptcy Rule 2014. The Court

finds and concludes that QSLWM is disinterested and represents no interest adverse to the estate

in the matters upon which QSLWM is to be engaged by the Debtor.

          5.         The Debtor’s proposed employment of QSLWM, on the terms and at the hourly

rates set forth in the Application, is appropriate and in the best interest of the Debtor’s

bankruptcy estate.

          6.         Pursuant to section 102(1) of the Bankruptcy Code, the notice and opportunity for

a hearing provided in connection with the Application and this Order were appropriate under the

circumstances of this case.

          IT IS THEREFORE ORDERED that the Application is granted.

          IT IS FURTHER ORDERED that the employment of QSLWM as general bankruptcy

counsel for Debtor is hereby APPROVED,

          IT IS FURTHER ORDERED, that QSLWM shall be compensated in accordance with the

procedures set forth in 11 U.S.C. §§ 330 and 331, any applicable Federal Rules of Bankruptcy

Procedure, the Local Rules for the United States Bankruptcy Court for the Northern District of

Texas, the Guidelines established by the U.S. Trustee, and any procedures as fixed by further

order of this Court.

                                                    ###END OF ORDER###




ORDER APPROVING EMPLOYMENT                                                                      PAGE 2
C:\USERS\NCHANCELLOR\DESKTOP\FILING\EMPLOY QSLWM ORD.DOC
Case 19-33545-sgj11 Doc 65 Filed 01/15/20                  Entered 01/15/20 16:47:34   Page 3 of 3



Submitted by:

Hudson M. Jobe
Timothy A. York
Quilling, Selander, Lownds,
Winslett & Moser, P.C.
2001 Bryan Street, Suite 1800
Dallas, TX 75201
(214) 871-2100 – Telephone
(214) 871-2111 – Facsimile
Email: hjobe@qslwm.com
Email: tyork@qslwm.com




ORDER APPROVING EMPLOYMENT                                                                  PAGE 3
C:\USERS\NCHANCELLOR\DESKTOP\FILING\EMPLOY QSLWM ORD.DOC
